PER CURIAM.
Mesita L. Love appeals the district court’s order granting summary judgment to Defendant in this action alleging employment discrimination based on gender, race, disability, and retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Love v. Potter, No. CA-02-498 (E.D.Va. Jan. 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*539fore the court and argument would not aid the decisional process.

AFFIRMED.